

117 HR 1405 IH: To provide a cause of action to remove and bar from holding office certain individuals who engage in insurrection or rebellion against the United States, and for other purposes.
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1405IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Mr. Cohen introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Oversight and Reform, House Administration, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide a cause of action to remove and bar from holding office certain individuals who engage in insurrection or rebellion against the United States, and for other purposes.1.Insurrection or rebellion by officeholders(a)In generalNo Officeholder may engage in any insurrection or rebellion.(b)Civil actionThe Attorney General of the United States may bring a civil action for a declaratory judgement and relief described in subsection (c) against any Officeholder who engages in insurrection or rebellion, including any Officeholder who, after becoming an Officeholder, engaged in insurrection or rebellion prior to the date of the enactment of this Act.(c)Relief(1)In generalNotwithstanding any other law, an Officeholder that is found pursuant to an action brought under this section to have engaged in insurrection or rebellion shall be—(A)disqualified from holding any Federal or State office;(B)removed from any Federal or State office held by such Officeholder; and(C)to the extent permitted under the Constitution and except as otherwise provided in this subsection, enjoined from receiving any payment of an annuity or retirement pay under title 5 of the United States Code, protection under section 3056 of title 18, United States Code, or any other Federal benefit that would otherwise be received on the basis of such Officeholder previously holding a Federal office.(2)Survivor and beneficiary benefits forfeitNotwithstanding any other law and except as otherwise provided in this subsection, no survivor or beneficiary of a disqualified Officeholder may receive any Federal payment or other Federal benefit on the basis of such disqualified Officeholder previously holding a Federal office.(3)Refund of contributionsFor each benefit enjoined or forfeit under paragraph (1)(C) or (2), the disqualified Officeholder or the survivor or beneficiary of such disqualified Officeholder, as appropriate, shall be refunded an amount equal to the difference between any amounts such disqualified Officeholder paid for or contributed to such benefit less the value of such benefit received (if any) prior to becoming a disqualified Officeholder.(4)ApplicabilityParagraphs (1)(C) and (2) shall apply only with respect to benefits to the extent to which an individual becomes vested in or entitled to after the date of the enactment of this Act.(d)Procedure(1)In generalAny action brought under this section shall be heard and determined by a district court of three judges in accordance with section 2284 of title 28, United States Code. The chief judge of the United States court of appeals for each circuit shall, to the extent practicable and consistent with the avoidance of unnecessary delay, consolidate, for all purposes, in one district court within that circuit, all actions pending in that circuit under this section. Any party to an action under this section shall be precluded from seeking any consolidation of that action other than is provided in this paragraph. In selecting the district court in which to consolidate such actions, the chief judge shall consider the convenience of the parties and witnesses and efficient conduct of such actions. Any final order or injunction of a United States district court that is issued pursuant to an action brought under this section shall be reviewable by appeal directly to the Supreme Court of the United States. Any such appeal shall be taken by a notice of appeal filed within 10 days after such order is entered; and the jurisdictional statement shall be filed within 30 days after such order is entered. No stay of an order issued pursuant to an action brought under this section may be issued by a single Justice of the Supreme Court.(2)Expedited docketIt shall be the duty of a United States district court hearing an action brought under this section and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of any such matter.(3)ForumAny action brought under this section against an Officeholder holding a Federal office shall be brought in the Federal district court for the District of Columbia.(4)Standard of evidenceWith respect to any action brought under this section, the Attorney General shall demonstrate by clear and convincing evidence that an Officeholder has engaged in insurrection or rebellion.(e)Removal of disabilities(1)Disqualification from holding office(A)In generalCongress may, upon petition, by a two-thirds vote in each House remove the disability described in subsection (c)(1)(A).(B)Petition rulesThe Senate and the House of Representatives shall each establish rules for the submission and consideration of such petitions.(2)Restoration(A)BenefitsUpon the removal of the disability of an individual under paragraph (1)(A), any benefits lost pursuant to paragraph (1)(C) or (2) of subsection (c) with respect to such individual shall be restored to the appropriate individual, as determined under the laws and regulations providing for such benefit, except that such benefit shall be reduced by the amount paid (if any) under subsection (c)(3) with respect to such benefit.(B)Honors and commemorationsUpon the removal of the disability of an individual under paragraph (1)(A), any honor or commemoration lost and any property renamed pursuant to subsection (f) with respect to such individual shall be restored to the extend practicable. (C)Contracts, grants, loans, and cooperative agreementsUpon the removal of the disability of an individual under paragraph (1)(A), any contract, grant, loan, or cooperative agreement terminated pursuant to subsection (g) with respect to such individual shall be restored to the extend practicable. (f)Federal honors and commemorations(1)Rescission(A)In generalAny Federal honor or commemoration, including any medal, decoration, or award, awarded to a disqualified Officeholder shall be rescinded. (B)Repayment not requiredNo disqualified Officeholder shall be required to repay to the Federal Government any amounts received as part of any honor or commemoration rescinded under subparagraph (A).(2)Future honors and commemorationsA disqualified Officeholder shall be ineligible to receive any Federal honor or commemoration.(3)RenamingNo Federal building, park, award, or other property of the United States may be named in honor of a disqualified Officeholder and any such property named in honor thereof shall be renamed.(g)Federal contracts, grants, loans, and cooperative agreementsNotwithstanding any other law, a disqualified Officeholder and any entity in which such disqualified Officeholder holds, directly or indirectly, a controlling interest shall be ineligible to—(1)receive any Federal funds under any grant or loan provided or guaranteed by the Federal Government;(2)be awarded a contract by the Federal Government;(3)be a subcontractor, at any tier, under such a contract; or(4)enter into a cooperative agreement with the Federal Government.(h)Insurrection or rebellionPursuant to section 5 of the 14th Amendment, for the purposes of section 3 of the 14th Amendment the term insurrection or rebellion has the meaning given such term in this section.(i)DefinitionsIn this Act:(1)Controlling interestThe term controlling interest means owning, controlling, or holding not less than 20 percent, by vote or value, of the outstanding amount of any class of equity interest in an entity.(2)Disqualified OfficeholderThe term disqualified Officeholder means an Officeholder who is found, pursuant to an action brought under this section, to have engaged in insurrection or rebellion and whose disqualification from holding office under subsection (c)(1)(A) has not been removed pursuant to subsection (e).(3)Equity interestThe term equity interest means—(A)a share in an entity, without regard to whether the share is—(i)transferable; or(ii)classified as stock or anything similar;(B)a capital or profit interest in a limited liability company or partnership; or(C)a warrant or right, other than a right to convert, to purchase, sell, or subscribe to a share or interest described in subparagraph (A) or (B), respectively.(4)Federal officeThe term Federal office means—(A)the office of the President;(B)the office of the Vice President;(C)a Member of Congress;(D)a Justice of the Supreme Court;(E)a Federal court judge;(F)the head of an executive agency (as defined in section 105 of title 5, United States Code);(G)a position in the executive branch to which an individual must be appointed by the President with the advice and consent of the Senate;(H)a position created by Federal law to which an individual is appointed by—(i)an Officeholder holding a Federal office to which such Officeholder was elected; or(ii)an Officeholder who holds a position to which an individual must be appointed by the President with the advice and consent of the Senate;(I)a position created by Federal law with a non-delegable duty assigned to such position by Federal law;(J)a position in any level of government that has the authority to—(i)create Federal law, including promulgating rules and regulations or issuing binding orders;(ii)provide legally binding interpretations of such law, judicial order, or any administrative order directly reviewable by, or appealable to, a Federal court;(iii)enforce such Federal law, including issuance of citations or fines, affecting custodial arrests, and executing warrants, if such enforcement is a significant component of the duties of the position;(iv)authorize the obligation or expenditure of Federal funds; or(v)award or manage compliance with contracts on behalf of the Federal Government;(K)a position in the Federal Government, civil or military, for which an individual has, pursuant to a requirement of law or custom, taken an oath to the support the Constitution upon assuming such position; or(L)a position that supervises a position described in any of subparagraphs (A) through (K).(5)Insurrection or rebellionThe term insurrection or rebellion means—(A)any violent act, or act supported by a threat of violence, intended to impede any constitutional function of the United States; and (B)any attempt or conspiracy to commit, or incitement of, an act described in subparagraph (A).(6)Member of CongressThe term Member of Congress means Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress.(7)OfficeholderThe term Officeholder means any individual who—(A)holds or previously held a Federal or State office;(B)is or was an elector for President of the United States; or(C)is or was a member of the armed forces or national guard (as such terms are defined in section 101 of title 10, United States Code) and who, as a member, took an oath to support the Constitution.(8)StateThe term State means a States of the United States, the District of Columbia, and the territories of the United States.(9)State officeThe term State office means—(A)the office of the chief executive of a State;(B)a member of a State legislature;(C)a Justice or judge of a State court; (D)the head of state executive agency;(E)a position created by State law to which an individual must be elected;(F)a position in a State government to which an individual must be appointed by, or with the consent of, an elected State official of that State or a body of elected or appointed State officials of that State;(G)a position in a State government specifically created by the law of such State;(H)a position in any level of government that has the authority to—(i)create State law, including promulgating rules and regulations or issuing binding orders;(ii)provide legally binding interpretations of such law, judicial order, or any administrative order directly reviewable by, or appealable to, a State court;(iii)enforce such law, including issuance of citations or fines, affecting custodial arrests, and executing warrants, if such enforcement is a significant component of the duties of the position;(iv)authorize the obligation or expenditure of State funds; or(v)award or manage compliance with contracts on behalf of a State;(I)a position in a State government for which an individual has, pursuant to a requirement of law or custom, taken an oath to the support the Constitution upon assuming such position; or(J)a position that supervises a position described in any of subparagraphs (A) through (I).2.Former President’s Act benefitsSubsection (f) of the Act entitled An Act to provide retirement, clerical assistants, and free mailing privileges to former Presidents of the United States, and for other purposes, approved August 25, 1958 (commonly known as the Former Presidents Act of 1958; 3 U.S.C. 102 note), is amended—(1)in paragraph (2), by striking ; and and inserting a semicolon;(2)in paragraph (3), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new paragraph:(4)who is not disqualified pursuant to section 3 of the 14th amendment to the Constitution of the United States from holding any civilian or military office of the United States or of any State..3.SeverabilityIf any provision of this Act, or the application thereof to any person or circumstance, is held invalid, the remainder of the Act, and the application of such provision to other persons or circumstances shall not be affected thereby.